COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Moon, Judges Coleman and Fitzpatrick
Argued at Salem, Virginia


TULTEX CORPORATION

v.   Record No. 0382-95-3              MEMORANDUM OPINION * BY
                                     CHIEF JUDGE NORMAN K. MOON
KIMBERLY S. BROWN                         JANUARY 30, 1996


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

           Gregory T. Casker (Martha White Medley;
           Daniel, Vaughan, Medley & Smitherman, P.C.,
           on brief), for appellant.
           Rhonda L. Overstreet (Law Offices of Gary L.
           Lumsden, on brief), for appellee.



     Tultex Corporation appeals the Workers' Compensation

Commission's decision awarding the claimant temporary total

disability benefits following her refusal to report to a light

duty assignment.    We affirm the commission's decision.

     Kimberly S. Brown was a knitter at Tultex Corporation.    She

sustained a compensable injury to her knee on January 26, 1994.

On February 1, 1994, her treating physician approved her for work

in a "primary sitting job."    For much of the next several months,

Ms. Brown performed light duty work as a freight elevator

operator at Tultex.    Ms. Brown testified that the job involved

both sitting and standing.

     As of April 21, 1994, the treating physician held Ms. Brown

out of work for further testing.    The test results were normal.
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
On April 29, 1994, the physician examined Ms. Brown again and

approved her for work effective May 2, 1994.

     On May 2, Ms. Brown did not come in to perform the freight

elevator job.   She claimed that she was unable to work because

her knee was swollen.   Brown testified that the treating

physician had told her she should not work if her knee was

swollen to the point that she could not put weight on it.    The

claimant's attorney stipulated that the job was medically

approved, and stated that the only question was whether Ms.

Brown's refusal to work was justified.    Ms. Brown was terminated

from Tultex due to her failure to return to work, and began work

with another employer on June 15, 1994.
     The Court must construe the evidence in the light most

favorable to the party prevailing below.    R.G. Moore Building

Corp. v. Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788

(1990).   Factual findings of the commission will not be disturbed

on appeal, if based on credible evidence.    Hercules, Inc. v.
Gunther, 13 Va. App. 357, 361, 412 S.E.2d 185, 187 (1991).

     Where selective employment is refused, the employer has the

burden to show that the position offered was within the

employee's residual capacity.   If the employer sustains this

burden, the burden shifts to the employee to show that refusal of

the employment was justified.    American Furniture Co. v. Doane,

230 Va. 39, 42, 334 S.E.2d 548, 550 (1985); Food Lion, Inc. v.
Lee, 16 Va. App. 616, 619, 431 S.E.2d 342, 344 (1993).

     The commission ruled that the employer failed to sustain its

                                - 2 -
burden of showing that the position offered was within the

claimant's residual capacity.   We disagree.   The claimant

stipulated that a medically approved job was offered as of April

29, a Friday.   The physician approved the claimant to begin work

on May 2nd, the following Monday.   This evidence, undisputed by

the claimant, is sufficient to meet the employer's burden.

     The burden then shifted to the claimant to show that she was

unable to perform the light duty job on May 2nd.   Ms. Brown

testified that she was following her doctor's instructions by

refusing to work because her knee was swollen.   Although this

testimony would appear at odds with the doctor's filed reports,

we cannot say as a matter of law that her testimony was

incredible and that the commission could not have believed her

explanation.    Viewing the evidence in the light most favorable to

the claimant, the commission's decision that Ms. Brown was

justified in refusing to work on May 2nd is supported by credible

evidence.   Accordingly, we affirm the commission's award.
                                               Affirmed.




                                - 3 -